Per cur.

The practice in Lancaster, and most of the western counties, has been uniformly only to charge interest from the time affixed by the Orphans’ Court; and most appraise-ments probably have been made under this idea of the usage. It might be inequitable therefore, to make this case an exception out of the general custom. But the act of 4 Geo. 3, (Prov. Laws, ed. 1775, pa. 308,) does not warrant this construction. The men appointed by the Orphans’ Court, or where the parties cannot agree, the inquest, are to make a just appraisement. The Orphans’ Court are appointed to limit a reasonable time for the payment of the shares of the other children, but not to controul or substantially alter the sum affixed by those on whom that duty devolves by law. Upon the same principles precisely, that a widow under the practice, gets her interest on one third of the principal charged on the lands, from the time of the child’s acceptance of the real property at a valuation. In order to obtain a subsistence thereout, the children ought to receive the interest on their distributive shares, from the same period, and for the same purpose. The present usage is fundamentally wrong and must in future be altered.